ACCEPTED
                                                                                   01-15-00670-cv
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            10/22/2015 2:24:29 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK



                  No. 01-15-00670-CV
                                                                 FILED IN
                                                          1st COURT OF APPEALS
                        IN THE COURT OF APPEALS               HOUSTON, TEXAS
                     FOR THE FIRST DISTRICT OF TEXAS      10/22/2015 2:24:29 PM
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk

 The Estate of Donald H. Williams, Deceased

                  On Appeal from the Probate Court No. 3
                          Harris County, Texas
                            Tr. Ct. No. 427,929


              MOTION FOR EXTENSION OF TIME TO
                  FILE APPELLANT’S BRIEF



TO THE FIRST COURT OF APPEALS:

     Appellant, Tracy L. Dampier, files this motion for extension of time to

file Cross Appellees’ Brief under Rules 10.1, 10.5(b), and 38.6(d) of the

Texas Rule of Appellate Procedure, and requests the Court to extend the

deadline for filing the appellants’ brief from September 14, 2015 until

November 30, 2015. In support of this motion appellant shows:

                                     I.

     This is an appeal from final summary judgment in an heirship

proceeding. The order appealed from was signed on May 7, 2015. A motion

for new trial was filed. The notice of appeal was filed on July 30, 2015. The
                                      1
clerk’s record was filed on August 14, 2015. This is a summary judgment

proceeding and therefore there is no reporter’s record. Appellant’s brief

was due on September 14, 2015.

                                     II.

      This is appellant’s first request for an extension of time to file

Appellant’s Brief.

                                    III.

      The undersigned Timothy Hootman has been involved in the

following matters that have interfered with completion of the brief:

         • No. 01-15-00344-CV; Jackson v. Jefferson; First Court of
           Appeals, Houston – Appellant’s Brief filed August 29, 2015.
         • No. 04-15-00152-CV; Barrera v. HEB Grocery Company, LP;
           Fourth Court of Appeals, San Antonio – Appellant’s Brief filed
           September 8, 2015.
         • No. 15-50618; Med RX/Systems, P.L.L.C. v. Texas Department
           of State Services; United States Court of Appeals for the Fifth
           Circuit, New Orleans – Appellant’s Brief filed September 18,
           2015.
         • No. 24681; KB Structures v. Jannise; 253th Judicial District,
           Chambers County, Texas – jury trial from September 21 thru
           23, 2015.
         • No. PD-1292-15; Alvarado v. State; Texas Court of Criminal
           Appeals, Austin – Petition for Discretionary Review filed on
           September 30, 2015.
         • No. 10-14-00244-CV; Caldwell v. Wright; Tenth Court of
           Appeals, Waco – Appellee’s Brief filed October 7, 2015.




                                     2
        • No. 01-15-00715-CV; In re CVR Energy, Inc.; First Court of
          Appeals, Houston – court ordered response to petition for writ
          of mandamus filed October 9, 2015.
        • No. 14-15-00004-CV; Miller v. Debo Homes, LLC; Fourteenth
          Court of Appeals, Houston – Cross Appellee’s Brief filed on
          October 15, 2015.
        • No. 01-15-00345-CV; City of Pearland v. Contreras; First Court
          of Appeals, Houston – oral arguments set for October 27, 2015.
        • No. 14-15-00283-CV; City of Anahuac v. Morris; Fourteenth
          Court of Appeals, Houston – oral arguments set for November
          3, 2015.
     WHEREFORE, appellant, Tracy L. Dampier, pray that this motion be

granted and that the Court extend the time to file Appellant’s Brief from to

September 14, 2015 until November 30, 2015.

                                   Respectfully submitted,

                                   /s/Timothy A. Hootman
                                   Timothy A. Hootman
                                   SBN 09965450
                                   2402 Pease St
                                   Houston, TX 77003
                                   713.247.9548; 713.583.9523 (f)
                                   Email: thootman2000@yahoo.com
                                   ATTORNEY    FOR   APPELLANT,   TRACY   L.
                                   DAMPIER




                                     3
              CERTIFICATE OF SERVICE
      I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of

Appellate Procedure, I have served the forgoing document upon the following

attorneys by electronic service:

         Kathleen H. Boll
         Charlie Henke
         HENKE LAW FIRM, LLP
         3200 Southwest Frwy, 34th Fl.
         Houston, TX 77027
         kboll@henkelawfirm.com

Dated: October 22, 2015.

                                    /s/Timothy A. Hootman_____
                                    Timothy A. Hootman



         CERTIFICATE OF CONFERENCE
       The undersigned has attempted to communicate with opposing counsel
regarding this motion by telephone and email. Opposing counsel was unavailable
and has not yet responded. When a response is forthcoming a supplement
certificate of conference will be filed.

                                    /s/ Timothy A. Hootman
                                    Timothy A. Hootman




                                      4